 

EXHIBIT 10.41

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of November 15, 2011, is
entered into between BKF Capital Group, Inc., a Delaware corporation, with
offices located at 225 N.E. Mizner Boulevard, Boca Raton, Florida 33432 (“BKF
Capital” or the “Company”) and Greg S. Heller, an individual, who resides at
__________REDACTED__________ (“Executive”). BKF Capital and Executive are each
referred to herein as a “Party” and collectively, the “Parties”).

 

WITNESSETH

 

WHEREAS, BKF Capital desires to employ Executive, and Executive is willing to
accept such employment on the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, BKF Capital and Executive agree as follows:

 

1.            Employment. BKF Capital hereby employs Executive as its Senior
Vice President, reporting to Company’s Chief Executive Officer, Steven N.
Bronson (the “CEO”) and the Board of Directors (the “Board”), subject to the
conditions set forth in this Agreement.

 

2.            Duties. The Executive shall perform all reasonable duties incident
to the Position of Senior Vice President as well as any other duties as may from
time to time be assigned by the CEO and/or the Board, and agrees to abide by all
policies, practices, procedures or rules of the Company, provided same are
consistent with the scope and dignity of Executive’s position. The Executive
agrees to devote his best efforts, energies and skill to the discharge of the
duties and responsibilities attributable to his position, and to this end, he
will devote a majority of his time and attention to the business and affairs of
the Company, its subsidiaries and its affiliates. The Executive also agrees that
he shall not take personal advantage of any business opportunities which arise
during his employment and which may benefit the Company or its affiliates. All
material facts regarding such opportunities must be promptly reported to the CEO
and the Board for consideration by the Company or its affiliates.
Notwithstanding the foregoing, the Executive may donate his time and efforts to
charitable causes, educational and other similar activities, so long as such
endeavors do not affect his ability to perform his duties under this Agreement.
If requested by the Company, and provided Executive deems he has reasonable
availability, the Executive shall serve on the board of directors of any
affiliate of the Company or any committee thereof without additional
compensation. Company shall have the right, but not the obligation, to use
Executive’s name, photograph, likeness and approved biographical data for the
purpose of advertising, marketing, promoting, publicizing and exploiting any
matter related to the duties performed hereunder.

 

3.1           Term. The term of this Agreement shall commence on November 15,
2011 (the “Effective Date”) and shall continue until terminated by either Party
(the “Term”). Executive understands and agrees that his employment with the
Company is at will, which means that either the Executive or the Company may
terminate this Agreement at any time, with or without cause, and with or without
prior notice. Any modification of the “at will” nature of the employment must be
in writing and executed by the Executive and by the Company, after approval by
the Board.

 

4.             Compensation and Benefits.

 

4.1           Salary. In exchange for the services to be rendered by Executive
to BKF Capital commencing on the Effective Date, BKF Capital will pay to
Executive an annual salary of $60,000 per year or $5,000 per month (the
“Salary”), payable on the 15th day of the following month.  Once a new BKF
Capital subsidiary has been formed, organized and fully registered as a business
development company (the “BDC”) and the BDC has been funded with working capital
of at least $35,000,000, then Executive Salary shall automatically increase to
an annual salary of $130,000 per year or $10,833 per month, payable on the 15th
day of the following month, payable on a retroactive basis from the Effective
Date.

 

4.2           Bonus Compensation. Once the BDC has been: (1) formed, organized
and fully registered as a business development company and (2) funded with
working capital of at least $35,000,000, then Executive shall be eligible to
earn an annual bonus (the “Bonus”) to be established by BKF Capital.

 

4.3           Vacation and Sick Leave. During the Term, the Executive shall be
entitled to an aggregate of three (3) weeks of paid vacation, and five (5) days
of paid sick leave, prorated for any portion of a year to the date of
termination. The timing and duration of any vacation shall be subject to the
prior written approval of the Company, in its discretion.

 

4.4           Executive Benefit Plans. At all times during the term of this
Agreement the Executive shall be provided the opportunity to participate in all
health, pension and welfare plans, life insurance, programs and benefits (the
“Plans”) as approved by the Company’s Compensation Committee/Board of Directors.

 

 

 

 

5.             Reimbursement of Business Expenses. During the term of this
Agreement, upon submission of proper invoices, receipts or other supporting
documentation satisfactory to BKF Capital and in specific accordance with such
guidelines as may be established from time to time, Executive shall be
reimbursed by BKF Capital for all reasonable business expenses actually and
necessarily incurred by Executive on behalf of BKF Capital in connection with
Executive’s performance of services under this Agreement.

 

6.             Representations as to Employability.

 

6.1           Absence of prior restrictions. Executive represents and warrants
that Executive is not party to, or bound by, any agreement or commitment, or
subject to any restriction, including, but not limited to agreements related to
previous employment containing confidentiality, non-solicitation, non-poaching
or non-compete covenants, which would adversely affect the business of BKF
Capital or Executive’s performance of duties under this Agreement.

 

6.2           Absence of third party proprietary information. Executive
represents and warrants that Executive is not in possession of and will not
bring onto the Company’s premises or access or utilize any proprietary
information of any prior employer or other third-party that Executive is not
permitted to have. Executive represents, further, that Executive will be able to
fulfill Executive’s duties hereunder without such proprietary information by
utilizing only information that is generally available in the public domain or
the rightful property of Executive or the Company.

 

7.             Confidentiality and Proprietary Information.

 

7.1           Non-Disclosure. During the course of Executive’s employment with
BKF Capital, Executive will learn of Confidential Information (as defined below)
and Executive may develop Confidential Information on behalf of BKF Capital.
Executive agrees that Executive will not use or disclose to any Person (except
as required by applicable law or for the proper performance of Executive’s
duties and responsibilities for BKF Capital) any Confidential Information
obtained or created by Executive incident to Executive’s employment or any other
association with BKF Capital. Executive understand that this restriction shall
continue to apply after Executive’s employment terminates, regardless of the
reason for such termination.         

 

7.2           Protection of Information. All information, data, documents,
records and files, in any kind of media, relating to the business (whether past,
present or future) of BKF Capital (“Confidential Information”), whether or not
prepared by Executive, shall be the sole and exclusive property of BKF Capital.
Executive agree to safeguard all Confidential Information and to surrender to
BKF Capital, at the time Executive’s employment terminates or at such earlier
time as requested, all tangible forms of Confidential Information of BKF Capital
then in Executive’s possession or control, and to destroy or retrieve any
copies, such that no Confidential Information which was at any time in
Executive’s possession or control will exist in tangible form other than what
Executive have turned over to BKF Capital or destroyed.

 

7.3           Proprietary Information and Inventions Agreement. The Executive
represents and acknowledges that he has executed the Company’s Proprietary
Information and Inventions Agreement which provides for, among other things,
non-disclosure of confidential and proprietary information. A copy of the
Company’s form Proprietary Information and Inventions Agreement is attached
hereto as Appendix A, and is expressly made a part of this Agreement. The
Executive, further, represents and acknowledges that he is bound by the terms of
the Executive Proprietary Information and Inventions Agreement and that any
breach of the Executive Proprietary Information and Inventions Agreement shall
constitute a material breach of this Agreement.

 

8.            Non-solicitation. The Executive represents and acknowledges that
he has executed the Company’s Non-Solicitation Agreement which provides for,
among other things, non-solicitation of customers and employees of the Company.
A copy of the Company’s Non-Solicitation Agreement is attached hereto as
Appendix B, and is expressly made a part of this Agreement. The Executive,
further, represents and acknowledges that he is bound by the terms of the
Company’s Non-Solicitation Agreement and that any breach of the Company’s
Non-Solicitation Agreement shall constitute a material breach of this Agreement.

 

9.            Termination. This Agreement may be terminated prior to the
expiration of the Term set forth in Section 3 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 9.

 

9.1           Voluntarily. The Company and/or the Executive may terminate this
Agreement at any time by written notice to the other Party. Either Party may
waive such notice from the other Party.

 

9.2           Death. This Agreement will terminate immediately and automatically
upon Executive’s death.

 

9.3           Disability. This Agreement may be terminated at BKF Capital’s
option, immediately upon notice to the Executive, if Executive shall suffer a
permanent disability. For the purposes of this Agreement, the term "permanent
disability" shall mean Executive’s inability to perform Executive’s duties under
this Agreement for a period of ninety (90) consecutive days due to illness,
accident or any other physical or mental incapacity, as determined by the Board.
In the event that a dispute arises with respect to Executive’s disability, the
parties shall each select a duly licensed medical doctor to make such a
determination. If the two doctors so selected cannot agree on a determination,
they will mutually select a third duly licensed medical doctor and the decision
of the majority of the three doctors will be binding.

 

 

 

 

9.4           Termination by BKF Capital for Cause. Notwithstanding anything
contained herein to the contrary, Company may terminate the employment of the
Executive and all of the Company’s obligations under this Agreement at any time
for Cause (as hereinafter defined) by giving the Executive written notice of
such termination, with reasonable specificity of the details thereof. “Cause”
shall include, without limitation, the following: (i) conviction (including
conviction on a NOLO CONTENDERE plea) of a felony, or a misdemeanor where
imprisonment is imposed and served,; (ii) commission of any act of theft, fraud,
dishonesty, unethical business conduct, or intentional falsification of any
employment or Company’s records; (iii) improper disclosure of the Company’s
confidential or proprietary information; (iv) any action by the Executive which
has a detrimental effect on the Company’s reputation or business; (v) failure or
neglect or inability by the Executive to devote his full time and best efforts
to the Company’s business and affairs; (vi) failure or neglect by the Executive
to perform the duties of the Executive’s position which failure or neglect has
an adverse effect of the Company or its prospects, other than for reasons of
Disability; (vii) failure of the Executive to obey reasonable orders given by
the Board of Directors or the Chief Executive Officer, provided such orders are
consistent with the scope of Executive’s position; (viii) any material breach of
this Agreement or Company rules, of which Executive has or should have prior
notice; (ix) chronic and unexcused absenteeism; (x) misconduct by the Executive
in connection with the performance of any of his material duties, including,
without limitation, misappropriation of funds or property of the Company,
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company, misrepresentation to the
Company, or any violation of law or regulations on Company premises or to which
the Company is subject; (xi) disloyalty by the Executive; (xii) failure to fully
cooperate in any investigation by the Company; (xiii) a course of conduct
amounting to gross incompetence; (xiv) any other act of misconduct by the
Executive; (xv) the Executive’s abuse of alcohol or other drugs or controlled
substances which abuse interferes with the Executive’s performance of his duties
or obligations to the Company; or (xvi) the Executive’s resignation hereunder.

 

A termination pursuant to this Section 9.4 shall take effect ten (10)days after
the giving of written notice to the Executive, specifying the nature of such
breach, unless the Executive shall, during such ten (10) day period, remedy to
the reasonable satisfaction of the Board the misconduct, disregard, failure,
abuse or breach specified in such notice; provided, however, that such
termination shall take effect immediately upon the giving of such notice if the
Board shall, in its reasonable discretion, have determined that such misconduct,
disregard, failure, abuse or breach is not remediable (which determination shall
be stated in such notice).

 

9.5           Compensation in Event of Termination.

 

a.           Voluntary Termination. Upon Executive’s voluntary termination of
this Agreement pursuant to Section 9.1, Executive shall be entitled to receive
the compensation, as set forth in paragraph 4 above, up to the date of
termination, and after such date shall not be entitled to any Compensation under
this Agreement, and Executive will no longer continue any vesting but will
retain any equity that has vested as of the date of termination.

 

b.           Termination for Death or Disability. If Executive’s employment is
terminated due to the Executive’s Death or Disability pursuant to Sections 9.2
or 9.3, then Executive or his beneficiaries will be entitled to receive: (i)
Executive’s Compensation, as set forth in Section 4, above, to the end of the
monthly pay period immediately following Executive’s date of termination, (ii)
accrued Bonus Payments payable to the Executive under the Management Bonus Plan
and (iii) all equity and/or options issued to Executive by BKF Capital but not
yet vested shall immediately fully vest.

 

c.           Termination for Cause. Upon the termination of this Agreement
pursuant to Section 9.4, the Executive shall receive no severance package and
shall not be entitled to any Compensation, benefits or other rights granted
herein to the Executive.

 

d.           Termination by BKF Capital Without Cause. If Executive’semployment
is terminated by BKF Capital without cause, then Executive shall be entitled to
receive the compensation, as set forth in paragraph 4 above, up to the date of
termination, and after such date shall not be entitled to any Compensation under
this Agreement, and Executive will no longer continue any vesting but will
retain any equity that has vested as of the date of termination.

 

9.6           Release. In no event shall the Executive be entitled to receive
any payments, amounts, rights, or benefits under this Section 9 unless Executive
executes a release concerning any claims Executive may have against BKF Capital
in a form reasonably acceptable to BKF Capital.

 

10.           Miscellaneous.

 

10.1         Survival. The provisions of Sections 7 and 8 shall survive the
termination of this Agreement.

 

 

 

 

10.2         Entire Agreement. This Agreement sets forth the entire
understanding of the Parties relating to the Executive’s employment with BKF
Capital and merges and supersedes any prior or contemporaneous agreements
between the Parties pertaining to the subject matter hereof.

 

10.3         Modification. This Agreement may not be modified unless in writing
and signed by the Party against whom the same is sought to be enforced.

 

10.4         Waiver. Failure of a Party to enforce one or more of the provisions
of this Agreement or to require at any time performance of any of the
obligations hereof shall not be construed to be a waiver of such provisions by
such Party nor to in any way affect the validity of this Agreement or such
Party's right thereafter to enforce any provision of this Agreement, nor to
preclude such Party from taking any other action at any time which it would
legally be entitled to take.

 

10.5         Assignment. This Agreement and all any rights or obligations
hereunder are not assignable by Executive, but may be assigned by BKF Capital
upon the sale of substantially all of its assets.

 

10.6         Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and transmitted via email, and shall be
deemed to have been given at the time of transmittal, as follows:

 

To BKF Capital:BKF Capital, Inc.

225 N.E. Mizner Boulevard, Suite 400
Boca Raton, Florida  33432

Attn.:   Steven N. Bronson, Chairman and CEO

Email: sbronson@catalystfinancial.com

 

To Executive:Greg S. Heller

 

REDACTED

 

10.7         Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, such invalidity
or unenforceability shall not affect the validity and enforceability of the
other provisions of this Agreement, and the provision held to be invalid or
unenforceable shall be modified so as to be enforced as nearly as possible
according to its original terms and intent but only to the extent necessary to
eliminate such invalidity or unenforceability.

 

10.8         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.

 

10.9         Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile and email pdf signatures which shall be deemed
as original signatures. All executed counterparts shall constitute one
agreement, notwithstanding that all signatories are not signatories to the
original or the same counterpart.

 

IN WITNESS WHEREOF, each Party hereto has duly executed this Agreement as of the
date set forth above.

 

BKF Capital Group, Inc.   Greg S. Heller                   Signature   Signature
                  Name                       Title      

 

 

 